Citation Nr: 0913242	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska 


THE ISSUES

1.	Service connection for a left knee disorder.

2.	Service connection for hearing loss.

3.	Increased rating for post-traumatic stress disorder (PTSD) 
and major depressive disorder.

4.	Increased rating for residual scar, status-post cystic 
lesion removal, left mandible.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1964 to March 1967.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The most recent Statement of the Case in this matter is dated 
in July 2007.  In October 2007, VA received from the Veteran 
additional medical evidence pertaining to his appeal.  The 
Veteran did not submit a waiver of review of this evidence by 
the agency of original jurisdiction, however.  See 38 C.F.R. 
§ 20.1304(c) (2008).      

The Board notes moreover that the Veteran has not been 
provided with a notification letter pertaining to his 
increased rating claims on appeal.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).    

Accordingly, the case is REMANDED for the following action:

1.  In accordance with Vazquez, supra, 
the Veteran should be provided with a 
VCAA notification letter which details 
the rating criteria pertaining to his 
increased rating claims for PTSD and a 
depressive disorder, and for the left 
mandible scar.     

2.  The RO should then review the 
additional evidence in the record and 
readjudicate the issues on appeal.  If 
a determination remains unfavorable to 
the Veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




